Case 2:20-cv-00096-JPH-DLP Document 6 Filed 05/08/20 Page 1 of 2 PageID #: 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

BRANDON C. SAVAGE,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:20-cv-00096-JPH-DLP
                                                      )
WABASH VALLEY CORRECTIONS,                            )
N. MILLER Lieutenant,                                 )
                                                      )
                              Defendants.             )

                                    Order Dismissing Action
                              and Directing Entry of Final Judgment

       Indiana Department of Correction inmate Brandon C. Savage filed this 42 U.S.C. § 1983

action pro se on February 19, 2020, concerning his conditions of confinement at the Wabash

Valley Correctional Facility in Carlisle, Indiana. Dkt. 1. Mr. Savage did not pay the filing fee when

he commenced this lawsuit, instead submitting a one-page report from his prison inmate trust

account. Dkt. 2. That page was docketed as a motion for leave to proceed in forma pauperis. Dkt. 2.

But the Court discovered that Mr. Savage is not eligible to proceed in forma pauperis because he

has on three or more occasions, while a prisoner, filed civil suits that have been dismissed for being

frivolous, malicious, or failing to state a claim upon which relief can be granted. See 28 U.S.C. §

1915(g). Mr. Savage had previously received notice of his status as a "three striker" under §

1915(g), and here he did not allege that the claims in his lawsuit concerned an imminent danger of

serious physical injury. See id.

       Mr. Savage was denied leave to proceed in forma pauperis and directed to pay the $400

filing fee no later than March 31, 2020. Dkt. 5. He was warned that the failure to pay the filing fee




                                                  1
Case 2:20-cv-00096-JPH-DLP Document 6 Filed 05/08/20 Page 2 of 2 PageID #: 21




by that deadline would result in the dismissal of this action and entry of final judgment without

further notice. Id. Mr. Savage has not paid the filing fee and the time for doing so has long passed.

       Accordingly, for the reasons set forth in the Court's Order of February 25, 2020, see dkt. 5,

this action is dismissed for failure to comply with a Court order and pay the filing fee. Fed. R.

Civ. P. 41(b). Final judgment consistent with this Order shall now enter.

SO ORDERED.

Date: 5/8/2020




Distribution:

Brandon C. Savage, 257047
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838




                                                 2
